943 A.2d 1103 (2008)
286 Conn. 901
STATE of Connecticut
v.
Robbie Terell SANTOS.
Supreme Court of Connecticut.
Decided February 26, 2008.
Richard Emanuel, special public defender, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 104 Conn.App. 599, 935 A.2d 212 (2007), is denied.
NORCOTT and VERTEFEUILLE, Js., did not participate in the consideration or decision of this petition.